42 F.3d 1387
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Floyd Glenn WILLIAMS, Plaintiff Appellant,v.Robert KENNEDY, Jr.;  Norman Pritchett, Clerk of the Court;Edward S. Sobansky, Assistant Public Defender;  DeborahJohnston, Assistant State's Attorney;  Joseph Casula;Audrey Melbourne, Defendants Appellees,andParris N. Glendening;  John Doe;  Seven Unknown Officers;Vivian Jenkins;  E. Allen Sheppherd;  Scott Whitney;Charisse Davis;  Dennis M. Henderson;  Sherrie B. Glasser;Raymond Ciarrocci;  Vincent Femia;  Arthur Ahalt;  Lloyd L.Miller;  Charlene Mccarthy Savoy;  Cynthia Yolanda Roman;Warden, Maryland Receptionist Diagnostic ClassificationCenter;  Jane and John Does, Department of CorrectionsEmployees, Maryland Receptionist Diagnostic ClassificationCenter;  Warden, Maryland Penitentiary;  Assistant Warden,Maryland Penitentiary;  Jane and John Does, Department OfCorrections Employees, Maryland Penitentiary, Defendants.
No. 94-6733.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 8, 1994.Decided:  Dec. 5, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Benson E. Legg, District Judge.  (CA-93-301)
Floyd Glenn Williams, Appellant Pro se.  Jay Heyward Creech, Assistant State's Attorney, Upper Marlboro, Maryland;  John Joseph Curran, Jr., Attorney General, Julia Melville Freit, OFFICE OF THE ATTORNEY GENERAL OF MARLYAND, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before HALL and MICHAEL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Williams v. Kennedy, No. CA-93-301 (D. Md. Mar. 8 and May 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 We also deny Appellant's motion for appointment of counsel